         Case 1:18-cv-01220-LAP Document 72 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHANIE L. HEAP,

                      Plaintiff,
                                              No. 18 Civ. 1220 (LAP)
-against-
                                                        ORDER
CENTURYLINK, INC., and QWEST
CORPORATION,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

Counsel for the parties are currently scheduled to appear for a

telephonic conference on May 27, 2020, at 3:00 p.m. EST. The dial-

in for that conference is (888) 363-4734, access code: 4645450.

The parties are directed to call in promptly at 3:00 p.m.

SO ORDERED.

Dated:       New York, New York
             May 21, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
